ORDER
PER CURIAM.
Anthony Barnett (Movant) appeals from the judgment denying his Rule 24.035 motion for post-conviction relief after Movant pleaded guilty to forgery, section 570.090.1, RSMo 1994, and driving while intoxicated, sections 577.010 and 577.023, RSMo 1994. On appeal, Movant claims his counsel was ineffective for failing to inform him that he would receive intensive supervised probation.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).